The Disciplinary Review Board on August 1, 1997, having filed with the Court its decision concluding that EDWARD T. COSGROVE of PEQUANNOCK, who was admitted to the bar of this State in 1962, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence); RPC 1.4 (failure to keep client adequately informed); RPC 1.15 *489(safekeeping property); and RPC 5.5(a) (practicing law while on the ineligible list), and the Disciplinary Review Board having further recommended that prior to reinstatement, respondent should be required to satisfy the Office of Attorney Ethics that he has made every reasonable effort to account for the funds in the Stevener matter, and good cause appearing;
It is ORDERED that EDWARD T. COSGROVE is hereby suspended from the practice of law for a period of two years, effective immediately, and until further Order of the Court; and it is further
ORDERED that prior to any application for reinstatement, respondent shall satisfy the Office of Attorney Ethics that he has made every reasonable effort to account for the funds in the Stevener matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.